This action is prosecuted under the provision        (6) contained in sections 318 to 324, inclusive, of C. C. P., by the plaintiff, as assignee of a judgment recovered in the Superior Court of Gates, at Fall Term, 1867, by certain infant creditors of William H. Lee, upon which execution issued and was levied on lands of the debtor; and its object, the debtor having since died intestate, is to enforce the lein against his heirs at law, to whom the lands thus charged have descended. Previous to the rendition of the judgment the intestate debtor executed a deed, dated in September, 1867, to Mills H. Eure for the same lands, and he has conveyed to Benjamin Sanders. These parties are alleged to claim under conveyances fraudulent and void, and were made defendants with the administrator and the heirs at law of said Lee. The plaintiff in his complaint demands an adjudication declaring said deeds fraudulent, and that a writ of venditioni exponas issued to the end that the said lands be sold and the proceeds applied in satisfaction of his debt. Pending the action the defendant Sanders died, and his son and only heir, Benjamin L. Sanders, has been made defendant in his stead.
Among other defenses set up, the administrator relies upon an adjudication in the bankrupt court discharging his intestate from his debts, which afterwards, with leave of the court, he was permitted to withdraw.
The incongruous union in one suit of the separate and distinct remedies sought to be administered, the one at law in subjecting the property as still belonging to the debtor for the payment of his debts by sale under execution; the other in an equitable proceeding to establish the nullity of the deeds, and then sell the land with no cloud upon the title, becoming apparent, the plaintiff, with leave of the court, was allowed to enter a nolle prosequi as to all the defendants other than administrator and heirs at law of the debtor, and that all the allegations made as to them be stricken from the complaint, and this without prejudice to them.
The defendants embraced in this order excepted to this action      (7) of the court, the defendant Benjamin L. Sanders, who in his answer had averred an invasion by force of the premises, and his dispossession by the plaintiff since the institution of the suit, to wit, in November, 1883, and damages thence sustained, for which a counterclaim is set up, insisting on his right to remain a party in the cause and to claim compensation therefor. *Page 34 
There being no other exception, the court gave judgment that execution issue to the sheriff directing him to make sale of all the interest of the deceased debtor subsisting in said lands at the time of his death, for the satisfaction of the plaintiff's judgment.
From these rulings and the consequent final judgment the excluded defendants appeal, and these alone will we consider.
1. We can see no just reason for the appellants' objection to the action of the court in permitting such amendment and correction of the complaint as strips from it the extraneous and needless, if indeed permissible, matters relating to the appellants and their claim of title, and thus making the action simple and single, as a process to consummate what was begun in the debtor's lifetime and interrupted by his death, and appropriate by sale the descended and charged lands to the payment of the encumbering judgment. This reformation in the structure of the complaint, which separates from it the controversies raised with the appellants and serves their connection with the action, can result in no harm which would not have come if the original complaint had been in its amended form, and leaves them equally unaffected by its termination. Every right and claim which they possess under the deeds remains in full force and may be asserted as if they had never been made parties, even without an express reservation. Why shall they be allowed, then, to obstruct the plaintiff's only means of asserting his claim against the debtor's estate by final process, so as to permit a purchaser to call in question in another action the validity of the debtor's deed as against the debt? And if the title derived thereunder is effectual, the appellants have no interest whatever in the issue of the suit.
(8)     2. The objection to the withdrawal of the defense resting upon the alleged discharge in bankruptcy is equally unfounded. In the former case between the conflicting claimants — Lee v. Eure, 82 N.C. 428
— it is said that "the discharge in bankruptcy is a personal defense to be set up by the debtor or his personal representative; and if, when opportunity is offered, it is not brought forward, the case stands as if it never had been granted." Assuredly, as the administrator was at liberty to forego this defense in his answer, so must he be free to recall it when he deemed proper, with leave of the court. Moreover, it is set up in the answer of the defendant Eure, and if available to him as grantee of the debtor, in like manner as to the heir who may interpose the statutory bar when the descended land is sought to be subjected to a creditor's demand, as ruled in the recent case of Bevers v. Park, 88 N.C. 456, the withdrawal of the defense by the administrator cannot injuriously affect the said Eure, for as to him it remains. The point we are now considering is not the validity of the defense as offered by the grantee, but the *Page 35 
effect of the withdrawal of it by the administrator as an objection proceeding from him of which he cannot complain.
3. The appellants further except to the plaintiff's entry of nol. pros., whereby they have been prevented from pressing their other matters of defense, and especially the counterclaim of the defendant B. D. Sanders.
The asserted counterclaim is wholly inadmissible. The action is the continued assertion of a right to procure and subject the debtor's lands, levied on under a fieri facias, to the payment of the judgment debt.
Strictly there is no "transaction" between the parties "set forth in the complaint" out of which the defendants' cause of action arises, nor is it in any proper sense connected with the subject of the plaintiff's action. The Code, sec. 244.
The counterclaim is for an independent tort upon land claimed by the defendant Sanders, wholly personal to him, and open to redress in his action against the plaintiff for injury to his real estate. The Code does not contemplate the enforcement of such counterclaims,     (9) and they are not within its terms. If the plaintiff was seeking to recover the land, it might be otherwise under the decision of Whedbeev. Leggett, 92 N.C. 469, where the distinction is plainly drawn between the cases where a plaintiff may and may not, at his election, enter a nonsuit as to his own demand, or, for like reasons, enter a nol. pros. as to some of the defendants and abandon his claim as to them. But in this case the plaintiff's sole purpose is to secure payment of an adjudged debt out of the debtor's lands upon which the levy has created a lien, and he is pursuing the statutory remedy therefor.
The objection is untenable.
We do not concur in the suggestion of plaintiff's counsel that a tort cannot under any circumstances constitute a counterclaim, although "connected with the subject of the action" contained in the complaint. The contrary is decided in Walsh v. Hall, 66 N.C. 233, and Bitting v.Thaxton, 72 N.C. 541, and it may admit of question whether the counterclaim ought not to exist at the time of bringing the action. Hoganv. Kirkland, 64 N.C. 250.
The suit having been reduced to the simple form of demanding an order of sale, and after the removal of the appellants from the record as parties, there being no defense, judgment was properly rendered that the writ issue.
The sections in the C. C. P. under which this proceeding was instituted, not being brought forward in The Code, indicate the intention of the Legislature to compel all creditors, with or without liens, to seek payment from the personal representatives, who will dispose of all the assets, whether derived from realty or other sources, among the creditors of the deceased, according to their respective priorities in the mode *Page 36 
pointed out in Murchison v. Williams, 71 N.C. 135; Lee v. Eure, supra;Mauney v. Holmes, 87 N.C. 428.
There is no error, and this will be certified to the end that further proceedings be had in the court below.
No error.                                             Affirmed.
Cited: Jones v. Britton, 102 N.C. 178; Egerton v. Jones, 107 N.C. 290;Smith v. French, 141 N.C. 7; Newsome v. Harrell, 168 N.C. 296.
(10)